DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/21 has been entered.

Response to Amendment
Claims 1-12 and 22-24 are pending in the application.  Claims 13-21 have been canceled via Examiner’s Amendment (see below).  Claim 24 is new.  Claim 1 has been amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shuang Zhang on 8/27/21.

The application has been amended as follows: 

 Canceled claims 13-21

Allowable Subject Matter
Claims 1-12 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 was amended to require that the sheath defines a maximum outer diameter in the delivery profile, and that pressuring the pressurizable chamber causes the sheath to transition from the delivery profile to a deployment profile wherein the sheath everts such that the sheath expands in diameter relative to the maximum outer diameter in the delivery profile and shortens in length relative to the delivery profile.  The prior art of record fails to disclose or suggest a sheath that transitions in this manner (expanding in diameter and shortening) via pressurization to uncover a radially compressed medical device.  The previously cited Solar reference transitions from a delivery profile to a deployment profile via pressurization.  However, Solar fails to disclose or suggest expansion in diameter relative to the maximum outer diameter in the delivery profile and shortening in length relative to the delivery profile.  Claims 2-12, 22, and 23 are dependent on claim 1, thus are also allowable over the prior art of record.
In the previous Office Action, claim 23 was objected to as being dependent upon a rejected base claim, but indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 24 was rewritten in independent form, and thus is allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771